t c memo united_states tax_court thomas c sandoval jr and bobbie j sandoval petitioners v commissioner of internal revenue respondent docket no filed date thomas c sandoval jr pro_se elizabeth a owen for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax and additions to tax and penalties as follows -- - additions to tax and penalties year deficiency sec_6651 a sec_6661 a sec_6662 a dollar_figure dollar_figure sbig_number -- big_number big_number big_number -- big_number -- -- dollar_figure big_number big_number -- big_number respondent filed an amended answer asserting that petitioners’ tax_liability is as follows additions to tax and penalties year deficiency sec_6651 a sec_6661 a sec_6662 a dollar_figure dollar_figure dollar_figure -- big_number big_number big_number -- big_number big_number -- dollar_figure big_number big_number -- big_number after concessions the issues for decision are whether petitioners have a basis of dollar_figure in additions to a building we hold that their basis in the additions is dollar_figure whether petitioners have a basis of dollar_figure or any other amount in real_property for two outdoor advertising signs on the property we hold that they do not whether the babcock road and warfield drive properties gualify under sec_1033 as replacement_property for property sold under threat of condemnation we hold that they do not whether petitioner placed certain vehicles in service when he bought them for his business as respondent contends or when he began to use them in his business as petitioners ' respondent bears the burden_of_proof with respect to new_matter alleged in the amended answer rule a contend we hold that petitioner placed the vehicles in service when he bought them for his business whether petitioners may deduct depreciation for their business property in an amount greater than respondent allowed we hold that they may not whether petitioners may claim net_operating_loss carrybacks or carryforwards or investment_tax_credit carryforwards for the years in issue we hold that they may not whether petitioners are liable for an addition_to_tax under sec_6651 for failure to timely file their federal_income_tax returns for the years in issue we hold that they are whether petitioners are liable for additions to tax for substantial_understatement_of_income_tax under sec_6661 for and and for accuracy-related_penalties for substantial_understatement of tax under sec_6662 and d for and we hold that they are for the years they substantially underpaid tax references to petitioner are to thomas c sandoval ur section references are to the internal_revenue_code in effect during the years in issue unless otherwise noted rule references are to the tax_court rules_of_practice and procedure - findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in san antonio texas when they filed their petition during the years in issue petitioner was sole_proprietor of allied electric and air conditioning co allied electric located on hoefgen avenue hoefgen avenue property in san antonio there was a billboard and a commercial sign the two outdoor advertising signs on the hoefgen avenue property petitioner bought the following vehicles for allied blectric because he thought he needed them for contracts on which he had bid but which he did not win vehicle date acquired ford digger date ford bucket truck date gmc bobtail date gmc bobtail date ram charger date he maintained them but he did not register or insure them until he began to use them for his business in b the hoefgen avenue property addition of storage space and office between date and date petitioner added warehouse storage space and an office addition to the second story of the hoefgen avenue property richard zamora zamora drafted plans for the storage space addition in november - - and plans for the office addition in date and oversaw construction of both petitioner signed the building permit for the office addition which stated that the addition was estimated to cost dollar_figure petitioners’ county property_tax statement states that improvements e everything but the land at the hoefgen avenue property were worth dollar_figure in and dollar_figure in and condemnation sale of the hoefgen avenue property the city of san antonio threatened to condemn the hoefgen avenue property in the summer of petitioner hired john neal neal a real_estate appraiser to appraise the improvements on that property neal estimated that the replacement cost of those improvements as of date was as follows structures replacement cost office building dollar_figure transit warehouse big_number additions eg sheds fans openers canopy area stairs fencing etc big_number total big_number the city of san antonio bought the hoefgen avenue property under threat of condemnation for dollar_figure on date petitioner received net_proceeds of dollar_figure from the sale the condemnation proceeds petitioner elected to defer the gain he -- - realized from the condemnation sale by buying replacement_property under sec_1033 c properties that petitioners contend or that respondent concedes are replacement propertie sec_1 properties that respondent concedes are replacement properties petitioner bought real_property on jones maltsberger road jones maltsberger road property in san antonio on date and acres of land in bexar county on date respondent concedes that these properties qualify under sec_1033 as replacement properties for the hoefgen avenue property the babcock road property gary a burnett burnett and petitioner each paid a total of dollar_figure to buy acres of real_property on babcock road babcock road property in san antonio they made those payments on october and december and on date petitioner and burnett agreed in writing babcock road property agreement to create a joint_venture called tgr partnership a texas general_partnership tgr i with a principal_place_of_business at the jones maltsberger road property petitioner and burnett signed exhibit a to the babcock road property agreement which states this partnership is formed for the purpose of purchasing the property as described in exhibit ‘ b’ exhibit b describes the babcock road property the babcock road property agreement provided a joint_venture i began on december - b its purpose was short-term investment to months in the babcock road property c all allocations would be percent each to petitioner and burnett d real_property was to be owned in the name of the joint_venture or any joint venturer as nominee or trustee of the joint_venture e each joint venturer waived the right to partition joint_venture property f the joint venturers had equal right to control and manage the babcock road property g the joint venturers’ rights to sell assign transfer encumber or otherwise dispose_of interests in the babcock road property were restricted and h each of the joint venturers had the option to buy the other’s interest upon the other’s death adjudication of the other’s incompetency the other’s bankruptcy or gift of part or all of the other’s interest in the property the babcock road property settlement statement dated date names tgr i as the borrower for the property on date petitioner registered tgr i as his assumed name petitioner did not include burnett’s name on the assumed name certificate a city of san antonio statement of property taxes for lists the tgr i as the owner of record of the babcock road property on date petitioner and burnett sold the babcock road property for dollar_figure plus dollar_figure in taxes the settlement statement listed tgr i as the seller petitioner and --- - burnett each signed the settlement statement as a partner of tgr i the settlement company issued two checks for dollar_figure each payable to tgr i petitioner and burnett each endorsed one check payable to the other the warfield drive property on date petitioner and burnett agreed to form a joint_venture under the name tgr partnership a texas general_partnership tgr ii to buy real_property to hold for to years to generate rental income on date petitioner and burnett signed a written_agreement warfield drive property agreement and bought property on warfield drive warfield drive property in san antonio on date petitioner and burnett each paid about dollar_figure for a 50-percent interest in tgr ii petitioner and burnett signed exhibit a to the warfield drive property agreement which states this partnership is formed for the purpose of purchasing the property as described in exhibit ‘ b’ exhibit b describes the warfield drive property the warfield drive property settlement statement identified gary burnett and tom sandoval dba tgr and partnership as the borrower for the property the babcock road and warfield drive property agreements are identical except for the description of and the stated purpose for holding the properties amounts with their requests petition ers’ tax returns petitioners asked to extend the times to file years in issue as follows tax_year deposited and filed their returns for the date date date of amount of extension petitioners regquest deposit granted to filed date dollar_figure date date date big_number date date date date date date date date big_number date date date date the following chart shows the amount of the depreciation and sec_179 deductions that petitioners’ accountant calculated and that petitioners reported on schedules c profit or loss from business or profession of petitioners’ returns for and depreciation and sec_179 deductions accountant’s petitioners’ year schedules schedules c dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioners filed their return in and their and returns in petitioners claimed months depreciation for the ram charger on their return on schedules eh supplemental income schedule of their federal individual income_tax returns for and - lo - petitioners reported nonpassive_income or loss relating to tgr ii in the partnership income section opinion a whether petitioners have a basis of dollar_figure in the storage and office additions to the hoefgen avenue property petitioners contend that they paid dollar_figure in the early 1980's to add storage and office space to the hoefgen avenue property respondent contends that petitioners have failed to show that they are entitled to any basis in the additions to the hoefgen avenue property ’ petitioners rely in part on zamora’s and neal’s testimony to substantiate their basis for the storage and office additions zamora credibly testified that he designed and oversaw the construction of the storage addition at the hoefgen avenue property in and and the office addition in and zamora testified that the storage addition was not significant because petitioners did not change the exterior or roof structure of the building zamora did not testify about the cost of the additions neal estimated that the replacement cost respondent allowed_depreciation deductions for 15-year_property costing dollar_figure for 5-year_property costing dollar_figure and for 3-year_property costing dollar_figure which petitioners reported on their return was placed_in_service in and petitioners offered no evidence to prove their contention that they lost petitioner’s records when moving to the jones maltsberger road property of all improvements to the hoefgen avenue property was dollar_figure as of date he did not estimate how much petitioners spent to build the storage and office additions petitioners point out that the bexar county property_tax statements for the hoefgen avenue property show that the improvements to that property were worth dollar_figure in and dollar_figure in and petitioners also point out that petitioner signed a building permit which states that the estimated cost for the office addition was dollar_figure these facts are not sufficient evidence of basis respondent contends that the record provides no basis to estimate petitioners’ costs for the storage and office additions we disagree we may estimate petitioners’ basis in those additions bearing heavily upon the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir affg in part and remanding 11_bta_743 see also 450_f2d_850 5th cir affg 52_tc_971 we estimate that petitioners paid dollar_figure to add the office and that it was completed in petitioners may increase their basis in the hoefgen avenue property for the office addition using a 15-year useful_life and a placed-in- service date of date we do not have sufficient information to estimate how much petitioners paid for the storage addition that was completed in also petitioners have failed to show that they did not include the cost of the storage addition on the depreciation schedule attached to their return for which respondent already concedes an allowance for depreciation finally petitioners have not shown that they did not fully depreciate the cost of the storage addition before thus petitioners may not increase their basis in the hoefgen avenue property for or any later year to include any costs of building the storage addition b whether petitioners have basis in the hoefgen avenue property for outdoor advertising signs petitioners contend that the two outdoor advertising signs on the hoefgen avenue property had a future contract value of dollar_figure and that we should increase their basis in the hoefgen avenue property by that amount we disagree the basis_of_property is generally its cost see sec_1012 619_f2d_424 5th cir 444_f2d_677 5th cir future contract value is not the cost of the two outdoor signs there is no evidence of the future contract value is not a proper grounds for computing gain see sec_1012 619_f2d_424 5th cir winn-dixie montgomery continued cost of the signs who paid for them or when those payments were made we conclude that petitioners may not increase the basis in the hoefgen avenue property based on the future contract value of the two outdoor signs cc whether the babcock road and warfield drive properties qualify as replacement_property for the hoefgen avenue property under sec_1033 background and contentions of the parties a taxpayer who sells under threat of condemnation real_property held for business use or investment may defer recognition of the gain if he or she buys property of like_kind to the converted property within years after the closing of the first taxable_year in which any part of the gain from the sale is realized see sec_1033 g and g principles used for deciding whether an exchange is like_kind under sec_1031 also apply in deciding whether replacement_property is property of a like_kind under sec_1033 see sec_1 g - l a income_tax regs an exchange of a fee interest_in_real_property for an interest in a partnership does not gualify as an exchange of like-kind_property see m h s co v commissioner tcmemo_1976_165 affd 575_f2d_1177 6th cir sec_1 a -1 b income_tax regs continued inc v united_states 444_f2d_677 5th cir petitioners contend that they may defer all of their gain from the sale of the hoefgen avenue property because they bought replacement properties that qualify under sec_1033 respondent contends that petitioners used proceeds from the hoefgen avenue sale to buy interests in partnerships and not in real_property petitioners contend that petitioner and burnett bought the babcock road and warfield drive properties then decided to form a joint_venture to manage them we disagree with petitioners whether petitioner acquired an interest in the babcock road and warfield drive properties or an interest in partnerships petitioners contend that petitioner and burnett acquired an interest in and held the babcock road and warfield drive properties in fee simple as tenants in common petitioner and burnett testified that they did not intend to form partnerships until after they bought the real_property however we give more weight to the objective facts than to that testimony the objective facts such as the written agreements and petitioner’s and burnett’s conduct show that petitioners formed a partnership under texas and federal_law that the partnerships acquired the in light of our conclusion we need not decide respondent’s contention that the rule stated in 378_f2d_771 3d cir vacating and remanding 44_tc_549 the danielson_rule precludes petitioners from claiming that their interests in the babcock road and warfield drive properties are not partnership interests -- - properties and that petitioner used the proceeds from the hoefgen avenue sale to buy partnership interests under texas law a partnership is an association of two or more persons to carry on as co-owners a business for profit tex rev civ stat ann art 6132b sec west for federal tax purposes generally a partnership exists when persons combine their money goods labor or skill to carry ona trade profession or business and there is a community of interest in the profits or losses see 337_us_733 see also sec_7701 under texas law a joint_venture is in the nature of a partnership but it is usually limited to one particular enterprise see state v houston lighting power co s w 2d tex civ app a the babcock road property petitioners contend that they acquired the babcock road property as cotenants they contend the fact that they labeled tgr i as a partnership does not control see eg coastal plains dev co v micrea inc s w 2d tex valero energy corp v teco pipeline co s w 3d tex app ben fitzgerald realty co v muller s w 2d tex app they point out that coownership of texas adopted the texas uniform_partnership_act tupa in effective date see humphrey v bullock s w 2d tex app - property is not necessarily a partnership see 54_tc_1691 affd per curiam 457_f2d_1 3d cir we disagree that petitioner and burnett acquired the babcock road property as cotenants petitioners contend that petitioner and burnett formed tgr i after they bought the property to help manage it we disagree petitioner and burnett formed tgr i on date according to the terms of the written_agreement which they signed the following day under texas law a partnership can exist without a written_agreement see valero energy corp v teco pipeline co supra pincite shindler v marr associates s w 2d tex app cavazos v cavazos s w 2d tex civ app the written_agreement that they signed on date stated that their joint_venture i began on date in the written partnership_agreement petitioner and burnett agreed to contribute equal sums to own equal interests in tgr t to share equally in profits and bear equal responsibility for losses in tgr i that tgr i would own the real_property to waive their rights to require partition of partnership property to share equally management and control_over tgr i and to restrict transferring their interests in tgr i they specified a principal_place_of_business they acquired the babcock road property in the name of tgr i then sold it fora profit and divided the net_proceeds equally thus petitioner and burnett formed tgr i as a partnership to hold real_property for profit real_property acquired in the name of the partnership is partnership property see tex rev civ stat ann art 6132b sec_2 a west a copy of the deed for the babcock road property is not in the record however it appears from the settlement documents that tgr i bought the babcock road property on date in tgr i’s name petitioners do not dispute this fact a city of san antonio statement of property taxes for states that tgr i was the owner of record of the babcock road property the documents evidencing the sale of the babcock road property name tgr i as the seller thus tgr i and not petitioner and burnett acquired and held title to the babcock road property see tex rev civ stat ann art 6132b sec_2 a west we conclude that the babcock road property does not qualify as replacement_property for the hoefgen avenue property under sec_1033 b the warfield drive property petitioners contend that they acquired the warfield drive property as cotenants petitioners point out that petitioner and burnett testified that they did not intend to form a partnership the objective facts show otherwise -- - petitioner and burnett agreed to form tgr ii on date they signed the warfield drive property agreement on date which memorialized their date agreement the terms of the warfield drive property agreement are essentially the same as those in the babcock road property agreement except for the purpose for acquiring the real_property exhibits a and b to the warfield drive property agreement state that petitioner and burnett formed tgr ii to acquire the warfield drive property the warfield drive property agreement stated that petitioner and burnett intended to collect rental income from that property for many years and to hold it to appreciate in value tgr ii bought and held the warfield drive property to carry on a business petitioner and burnett adopted the tgr name acquired the property under that name and held out tgr ii as a partnership petitioners reported active partnership income and loss from tgr ii for and petitioner and burnett intended to and did operate a real_estate rental business together petitioners contend that tgr ii did not buy the warfield drive property because petitioner and burnett signed the joint_venture agreement after they bought the property we disagree the written_agreement that petitioner signed on date states that burnett and petitioner agreed on date to establish tgr ii to buy and hold rental real_property for to years the record does not show whether petitioner and burnett signed the agreement or bought the property first however both of those events occurred on date after they agreed to form the partnership petitioners contend that petitioner and burnett took title to the warfield drive property in their individual names a copy of the deed is not in the record and it is not clear how title to the warfield drive property is recorded the settlement statement shows gary burnett and tom sandoval dba tgr and partnership as borrowers however even if we assume that title to the warfield drive property is recorded in petitioner’s and burnett’s names we believe that they were tgr ii’s agents when they bought the warfield drive property the property agreement provides for buying and renting out one parcel of real_property for to years and that the property of tgr ii may be held in the name of petitioner or burnett under texas law title to partnership property may be held in the name of the partnership or in the name of one or more of the partners see tex rev civ stat ann art 6132b sec west partnership property nonetheless belongs to the partnership and not to the individual partners see littleton v littleton s w 2d tex civ app in re cooper bankr bankr e d tex - - petitioners point out that petitioner filed a certificate of assumed name for tgr without including burnett’s name and contend that this shows that burnett and petitioner were not partners in tgr ii we disagree this fact is not enough to convince us that petitioner and burnett did not use condemnation proceeds to pay for an interest in the partnership known as tgr tl which in turn bought and owned the warfield drive property also the assumed name certificate does not affect tgr ii because petitioner and burnett created the tgr ii partnership after petitioner filed the assumed name certificate we conclude that petitioners acquired an interest in tgr ii and that the warfield drive property was an asset of tgr ii not an asset owned as tenants in common by the joint venturers thus the warfield drive property does not qualify as replacement_property for the hoefgen avenue property under sec_1033 d whether the placed-in-service date for a vehicle is the date acquired or the date used in business the parties disagree about when petitioner placed five vehicles in service for depreciation purposes petitioners contend that the placed-in-service date for each vehicle is the date petitioner began using the vehicle in his business we disagree generally an asset is placed_in_service for depreciation purposes when it is acquired and available for use in business even if it is not actually used in the business see 359_f2d_191 2d cir affg in part revg in part and remanding tcmemo_1965_39 159_f2d_269 4th cir affg 5_tc_791 all five vehicles were available for use in petitioner’s business when he bought them petitioner placed each vehicle in service for depreciation purposes when he bought it eb whether petitioners may deduct more depreciation for business property than respondent allowed petitioners contend that they may depreciate shop and office equipment in amounts greater than they claimed on their returns for the years in issue and greater than respondent allowed petitioners contend that respondent did not allow them to depreciate certain shop and office equipment that had useful lives and cost bases which had not been fully recovered as of the beginning of we disagree petitioners did not identify the equipment to which their contention applies or show that respondent had not already allowed a depreciation deduction for that equipment f whether petitioners may deduct net_operating_loss carryforwards and carrybacks and use investment_tax_credit carryforwards petitioners contend they may deduct net_operating_loss nol carryforwards and carrybacks and use investment_tax_credit carryforwards we disagree petitioners must prove the amount of the nol carryforward or carryback deductions claimed and that -- - their gross_income in other years did not offset those losses see 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir dan mitchell petitioners’ return preparer testified that petitioners’ tax returns show that they are entitled to nol carryforwards and carrybacks and investment_tax_credit carryforwards tax returns alone do not establish that a taxpayer is entitled to nol carryforwards or carrybacks or investment_tax_credit carryforwards see 71_tc_633 62_tc_834 petitioners offered no other evidence about their nol carryforwards or carrybacks or investment_tax_credit carryforwards we conclude that petitioners may not claim nol carryforward or carryback deductions or investment tax_credits carried forward to the years in issue g whether petitioners are liable for the addition_to_tax for late filing petitioners contend that they are not liable for the addition_to_tax under sec_6651 for their failure_to_file timely their income_tax returns for each year in issue because they correctly reported that there was no tax due for the years in issue they had reasonable_cause to file their returns late because petitioner had problems keeping office staff who could provide the necessary information to help prepare - - the returns and it took him additional time to replace his return preparer and they showed their good_faith by filing timely extension requests and by paying cash deposits with those requests we disagree petitioners are liable for an addition_to_tax for failure to timely file a tax_return unless they show that their failure to timely file is due to reasonable_cause and not due to willful neglect see sec_6651 469_us_241 petitioners had extensions of time to file their returns for the years in issue but they filed them long after the extended time had passed making cash deposits does not substitute for timely filing a return petitioners did not show that they had reasonable_cause to file their returns late or that they exercised good_faith in filing their returns thus petitioners are liable for the additions to tax for failure to timely file their tax returns for each year in issue h whether petitioners are liable for the addition_to_tax or penalty for substantial_understatement petitioners contend that they are not liable for additions to tax for substantial_understatement of tax under sec_6661 for and and accuracy-related_penalties for substantial_understatement of tax under sec_6662 b and d for and because they had reasonable_cause for the understatements and they acted in good_faith they rely on their - reasons for failing to file timely which we have found to be unconvincing petitioners do not contend that they had substantial_authority for the understatements or that their tax returns disclosed enough facts to enable respondent to identify the potential controversy see sec_6662 b schirmer v commissioner 89_tc_277 we conclude that petitioners are liable for the additions to tax under sec_6661 for and and the accuracy-related_penalties under sec_6662 and d for and if the calculations under rule show that the understatements are substantial for purposes of sec_6661 or sec_6662 d to reflect concessions and the foregoing decision will be entered under rule
